Citation Nr: 1426062	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-34 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a disability manifested by blackouts.

2.  Entitlement to service connection for a psychiatric disability, to include mood disorder, anxiety disorder, personality disorder, not otherwise specified (NOS), and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1982, and had prior inactive service in a Reserve component.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In October 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ), and a transcript of that hearing is of record.  

In May 2012, the Board remanded the Veteran's appeal for further evidentiary development.  The Board's May 2012 remand directives and the subsequent actions of the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's appeal has been returned to the Board.  

Preliminary note

As noted by the Board in May 2012, the Veteran filed a timely substantive appeal in January 2010 for the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The May 2010 rating decision granted the Veteran's claim for entitlement to service connection for right ear hearing loss.  A February 2011 rating decision granted the Veteran's claim for entitlement to service connection for tinnitus.  A February 2011 statement from the Veteran's representative reflects that the appellant withdrew his appeal for service connection for left ear hearing loss.  Thus, the issues were not before the Board at the time of the May 2012 remand.

However, in June 2012, the Veteran apparently filed a petition to reopen his previously-denied claim to establish service connection for left ear hearing loss and a claim for a compensable evaluation for service-connected right ear hearing loss.  These claims were denied by the RO, initially in an October 2012 rating decision, and, again, in an April 2014 DRO decision because of VA's receipt of new and material evidence pertinent to the claims within the appeal period of the earlier determination.  38 C.F.R. § 3.156(b).  To the Board's knowledge, the Veteran has not expressed disagreement with the RO's determinations concerning these matters, and thus, the issues are not properly before the Board at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board concludes that a remand is necessary to confirm that the record is complete and to ensure substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the October 2012 rating decision and April 2014 DRO decision, the AOJ referred to evidence which is not in the claims file or electronic file.  It appears that a temporary file was created and maintained at the AOJ in an effort to expeditiously process additional claims filed by the Veteran during the pendency of the present appeal.  The existence of a temporary file at the AOJ means that the record before the Board at the present is incomplete, and thus, it is reasonable to deduce that there are documents in VA's possession which may be pertinent to the Veteran's claims on appeal.  The duty to assist obligates VA to obtain these records.  

Further, as noted by the Veteran's representative in a January 2014 Brief, the Board's prior remand directives have not been substantially completed.  Specifically, although instructed by the Board to do so in the May 2012 remand, the Veteran was not provided a VA examination in connection with his claim to establish service connection for a disability manifested by blackouts.  This must be accomplished on remand.  Also, although the Veteran was provided a VA psychiatric examination in August 2012 in connection with his appeal, the examiner's findings are inadequate for the purpose of adjudicating this claim.  Specifically, the examiner did not address whether the Veteran met the criteria for a diagnosis of PTSD during the appeal period or whether his congenital personality disorder was aggravated or subjected to a superimposed disease or injury during service.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  The Veteran must be provided another VA psychiatric examination, after which the examiner must address these matters.  

As these issues are being remanded for other matters, updated VA treatment records from the VA Medical Center (VAMC) in Minneapolis, Minnesota, must be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate all documents and evidence contained in any temporary file, maintained at the AOJ, with the Veteran's VA claims file. 

2.  Request the Veteran to identify all medical providers (VA and private) from whom he has received mental health/psychiatric treatment and treatment for blackouts, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each medical treatment provider identified, to include the records from Missouri following his discharge from service and records from Hennepin County Medical Center.  (See October 2011 Board Hearing Transcript at p. 6, 18).  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.

3.  Obtain and associate with the record all records of VA treatment pertaining to the Veteran from the VAMC in Minneapolis, Minnesota, dated from August 22, 2012, to the present.  

4.  Thereafter, schedule the Veteran for a VA examination with an appropriate specialist (preferably a neurologist).  After a review of the complete record, the clinician must state an opinion concerning whether it is at least as likely as not that the Veteran has a disability manifested by blackouts that is related to service, to include due to being hit on the head in service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

5.  Thereafter, schedule the Veteran a VA psychiatric examination with a psychiatrist or psychologist.  The Veteran's entire VA claims file, to include a copy of this remand, must be made available to and reviewed by the examiner, and a report of the examination should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies, to include psychological testing should be accomplished, and all clinical findings should be reported in detail. 

In reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any signs/indicators or change of behavior or performance subsequent to the claimed assault alleged by the Veteran to have occurred during active service (March 1982), and offer an opinion as to the clinical significance, if any, of such evidence of changes.  The examiner should then address the following: 

a.  Identify all disorders present on Axis I and Axis II.  

b.  State whether the Veteran has met the criteria for a diagnosis of PTSD at any time during the appeal period (since January 2010).  In addressing this matter, the examiner must cite to specific evidence from the record and recount all diagnostic criteria for PTSD (A-F).  

c.  For each disorder identified in part (a), the examiner should provide an opinion concerning whether the disorder pre-existed the Veteran's service. 

d.  Provide an opinion addressing the likelihood that any pre-existing Axis I disorder was permanently aggravated beyond the normal progression of the disease during the Veteran's service, to include the March 1982 assault. 

e.  Provide an opinion addressing the likelihood that any pre-existing Axis II disorder was subject to a superimposed injury or disease during the Veteran's service, to include the March 1982 assault. 

f.  If the examiner concludes that any identified Axis I and/or Axis II disorder(s) did NOT pre-exist his service, provide an opinion whether it is at least as likely as not that the identified disorder(s) is/are the result of the Veteran's service, to include the March 1982 assault.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

7.  Thereafter, the AOJ must review the complete record to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination and opinions to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal, with consideration of the complete record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



